Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2013/0250504) in view of Rich et al (2016/0013527).
Consider claim 1, Choi teaches an electronic device comprising: a processor (par. 0081; 0113’ “electric device 251 may be mounted onto one surface of the printed circuit board 250. The electric device 251 may be a communication microprocessor”); a frame disposed at a rear side of the processor (par. 0104-0105; 0125); a battery disposed at a rear side of the frame (par. 0105; 0131-0133); a composite sheet (par. 0122; 0124) including: at least one heat insulating member surrounding an outer peripheral surface of the battery (par. 0019; 0124; 0126); and at least one thermally conductive member surrounding the at least one heat insulating member (par. 
Choi does not explicitly suggest shape of the battery where the battery is a cylindrical battery. In the same field of endeavor, Rich et al teach the system and method for thermal management for portable electronic device where the battery of the portable electronic device maybe of any shape such as rectangular, pouch shaped, or cylindrical (abstract; par. 0025). Therefore, it would have been obvious to one of the ordinary skills before the effective filing date to incorporate the teaching of Rich et al into view of Choi and the result would have been predictable and resulted in providing thermal management for various type and shape of batteries in the portable electronic devices thereby improve heat transfer and management within the electronic devices. 
Consider claim 2, the combination teaches further comprising: an inner adhesive member disposed between the outer peripheral surface of the cylindrical battery and an inner peripheral surface of the at least one heat insulating member (par. 0122; 0125 of Choi; par. 0037 of Rich et al).
Consider claim 3, the combination teaches wherein the at least one thermally conductive member includes: a first thermally conductive member surrounding an outer peripheral surface of the at least one heat insulating member, and a second thermally conductive member larger than the first thermally conductive member and surrounding an outer peripheral surface of the first thermally conductive member (par. 0019; 0133-0134 of Choi; par. 0026; 0027; 0034 of Rich et al).

Consider claim 5, the combination teaches wherein the second thermally conductive member has a higher specific heat than a specific heat of the first thermally conductive member (par. 0124 of Choi; par. 0035 of Rich et al).
Consider claim 6, the combination teaches wherein the composite sheet further includes: a first thermal tape disposed between the at least one heat insulating member and the first thermally conductive member; and a second thermal tape disposed between the first thermally conductive member and the second thermally conductive member (par. 0122; 0125 of Choi; 0037 of Rich et al).
Consider claim 7, the combination teaches wherein the frame includes: a frame body spaced apart from the cylindrical battery and surrounding a portion of an outer peripheral surface of the composite sheet; and at least one rib contacting the outer peripheral surface of the composite sheet (par. 0105; 0130 of Choi).
Consider claim 8, the combination teaches wherein the composite sheet is spaced apart from the frame body (par. 0122; 0126; 0131 of Choi).
Consider claim 9, the combination teaches further comprising: a heat pipe disposed between the processor and the frame; a first thermal pad disposed between the processor and the heat pipe; and a second thermal pad disposed between the heat pipe and the frame (par. 0026; 0031 of Rich et al).

Consider claims 11, 13 and 14, Choi and Rich et al did not explicitly suggest wherein the heat sink has a width larger than an outer diameter of the composite sheet, wherein the thermal gel has a width smaller than an outer diameter of the composite sheet and wherein the thermal gel has a width smaller than a width of the heat sink. However, it is noted that the sizes of these components is corresponding to a design choice based on the design of each of the electronic devices. Therefore, it would have been obvious to a person skill in the art before the effective filing date of the invention to utilized various size of heat transferring/insulating components as a choice of design to effectively dissipate heat from the components of the portable electronic device in order to provide reliability of the portable electronic device.
Consider claim 12, the combination teaches further comprising: a thermal gel disposed between an outer peripheral surface of the composite sheet and one surface of the heat sink (Fig. 8; par. 0122 of Choi).
	Consider claim 15, Choi teaches an electronic device comprising: a frame to which heat of a heat source is transferred (par. 0119); a battery disposed at a rear side of the frame (par. 0105; 0131-0133); a composite sheet (par. 0122; 0124) including: at least one heat insulating member surrounding an outer peripheral surface of the battery (par. 0019; 0124; 0126); and at least one thermally conductive member surrounding the at least one heat insulating member (par. 0122-0123); and a heat sink disposed at a rear side of the composite sheet (par. 0123-0125).
Choi does not explicitly suggest shape of the battery where the battery is a cylindrical battery. In the same field of endeavor, Rich et al teach the system and method for thermal 
Consider claim 16, Choi teaches an electronic device comprising: a front cover (par. 0084; front case); a display disposed on the front cover (par. 0085; 0103); a rear case configured to define an inner space with the front cover (par. 0084; rear cover); a heat source accommodated in the inner space (par. 0126); a frame to which heat of the heat source is transferred (par. 0119); a battery disposed at a rear side of the frame (par. 0105; 0131-0133); a composite sheet (par. 0122; 0124) including: at least one heat insulating member surrounding an outer peripheral surface of the battery (par. 0019; 0124; 0126); and at least one thermally conductive member surrounding the at least one heat insulating member  (par. 0122-0123); and a heat sink disposed between the composite sheet and the rear case to transfer heat to the rear case (par. 0123-0125).
Choi does not explicitly suggest shape of the battery where the battery is a cylindrical battery. In the same field of endeavor, Rich et al teach the system and method for thermal management for portable electronic device where the battery of the portable electronic device maybe of any shape such as rectangular, pouch shaped, or cylindrical (abstract; par. 0025). Therefore, it would have been obvious to one of the ordinary skills before the effective filing date to incorporate the teaching of Rich et al into view of Choi and the result would have been 
Consider claim 17, the combination teaches further comprising: a camera accommodated in the inner space to be spaced apart from the heat source and the cylindrical battery (par. 0084 of Choi; “A space formed between the front and rear cases 201 and 202 may accommodate various electronic components”; 0103 of Choi; camera module).
Consider claim 18, the combination teaches wherein the frame includes: a frame body spaced apart from the cylindrical battery and surrounding a portion of an outer peripheral surface of the composite sheet; and at least one rib contacting the outer peripheral surface of the composite sheet, and wherein the composite sheet is spaced apart from the frame body (par. 0105; 0130 of Choi).
Consider claim 19, the combination teaches wherein the at least one thermally conductive member includes: a first thermally conductive member surrounding an outer peripheral surface of the at least one heat insulating member; and a second thermally conductive member larger than the first thermally conductive member and surrounding an outer peripheral surface of the first thermally conductive member (par. 0019; 0133-0134 of Choi; par. 0026; 0027; 0034 of Rich et al).
Consider claim 20, the combination teaches further comprising: a thermal gel disposed between an outer peripheral surface of the composite sheet and one surface of the heat sink (Fig. 8; par. 0122 of Choi).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
February 26, 2022